Citation Nr: 1605429	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  09-38 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for claimed fatigue, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for claimed muscle and joint pain, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to August 1992.

This case comes before the Board of Veterans Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  During the course of the appeal, the claims file was transferred to the RO in Boston, Massachusetts.

In April 2011, the Veteran testified at a Travel Board hearing at the RO in Boston, Massachusetts before a Veterans Law Judge who has since retired.  Accordingly, in December 2015, the Veteran was offered the opportunity to have another hearing before a different Veterans Law Judge.  The Veteran was advised that if he did not respond within 30 days, the Board would assume that he does not want another hearing and proceed accordingly.  As of this date, there has been no response from the Veteran; therefore, the Board finds there is no hearing request pending at this time.

In June 2011 and September 2013, the Board, in part, remanded the issues listed on the title page for additional evidentiary development.  These issues have now been returned to the Board for appellate review.

This appeal was processed using the Virtual Benefits Management System (VBMS) and the Virtual VA electronic claims files.  Accordingly, any future consideration of the case should take into consideration the existence of this electronic record.




FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia theater of operations, in Saudi Arabia, from December 1990 to May 1991 and is a Persian Gulf Veteran.

2.  The Veteran does not have a confirmed diagnosis of chronic fatigue syndrome and his complaints of fatigue have been attributed to diagnosed sleep apnea and insomnia, which were not demonstrated in service or related to any in-service occurrence. 

3.  The Veteran does not have a confirmed diagnosis of fibromyalgia and his complaints of muscle and joint pain have been attributed to diagnosed strain of the joints, which was not demonstrated in service or related to any in-service occurrence.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for claimed fatigue, to include as due to an undiagnosed illness have not been met.  38 U.S.C.A. §§ 101(33), 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.3, 3.102, 3.159, 3.303, 3.317 (2015).

2.  The criteria for entitlement to service connection for claimed muscle and joint pain, to include as due to an undiagnosed illness have not been met.  38 U.S.C.A. §§ 101(33), 1110, 1117, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.3, 3.102, 3.159, 3.303, 3.317.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in April 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law, and affording the claimant VA examinations, VA medical opinions, and a hearing before the Board.  There is no evidence that additional records have yet to be requested.  There was also substantial compliance with the June 2011 and September 2013 remand directives.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

With regard to the April 2011 hearing, the Veterans Law Judge, the Veteran, and the representative identified the issues on appeal and engaged in a discussion as to substantiation of the claims.  Specifically, the Veterans Law Judge gave the Veteran the opportunity to discuss his complaints regarding claimed fatigue and muscle and joint pain.  The actions of the Veterans Law Judge supplemented the duty to notify and assist and complied with any related duties owed during a hearing.  Overall, the hearing was legally sufficient, and there has been no allegation to the contrary.  See 38 C.F.R. § 3.103.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. §  3.317 (a)(1).  A "qualifying chronic disability" for VA purposes is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (C) any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117 (d) warrants a presumption of service connection.  38 U.S.C.A. § 1117 (a)(2); 38 C.F.R. §  3.317 (a)(2)(i)(B).

In this case, the Board finds that the Veteran is a Persian Gulf Veteran as his service personnel records reflect that he served in the Southwest Asia theater of operations, specifically Saudi Arabia, from December 1990 to May 1991 on temporary duty.  See 38 U.S.C.A. § 101 (33); 38 C.F.R. § 3.317 (e)(2).  Nevertheless, as discussed below, the Veteran is currently diagnosed with sleep apnea and insomnia attributable to his complaints of fatigue, as well as strain of the joints attributable to his complaints of muscle and joint pain.  These diagnoses are known clinical diagnoses and, therefore, not qualifying chronic disabilities.  As such, the undiagnosed illness presumptive provisions of 38 U.S.C.A. § 1117 do not apply and other provisions of a qualifying chronic disability do not provide an exception for a diagnosed fatigue or muscle or joint pain disability.  The claims on appeal will be discussed on a direct basis below.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Claimed Fatigue

Throughout the appeal period, the Veteran complains of muscle and joint pain and requests service connection for chronic fatigue syndrome as attributable to an undiagnosed illness that incurred in service during his deployment to the Persian Gulf region.

In July 2007, the Veteran was afforded a VA Gulf War examination and reported onset of chronic fatigue syndrome in 1992 or 1993.  He described his symptoms included difficulty getting a good night's sleep and feeling very tired most of the time.  Upon clinical evaluation, the VA examiner determined there is not sufficient evidence to verify or deny the Veteran's complaint of chronic fatigue.  It was explained that there are many reasons for fatigue, the Veteran's noted frequent snoring and apparent daytime hypersomnolence may suggest sleep apnea, and that further evaluation is needed.    

At a September 2008 private treatment session for sleep apnea, the physician noted the Veteran's medical history does not mention chronic fatigue.

In May 2009, the Veteran was afforded a VA examination for chronic fatigue syndrome.  The Veteran reported having some daytime fatigue and snores.  Following a review of the claims file and physical evaluation of the Veteran, the examiner opined with sufficient rationale that the Veteran did not meet the diagnostic criteria for chronic fatigue syndrome.  It was opined that any of the Veteran's current claimed condition of minor daytime fatigue symptoms are most likely secondary to obesity related to sleep apnea issues.

In light of the Veteran's testimony at the April 2011 Board hearing to being diagnosed with chronic fatigue syndrome and describing his symptoms of fatigue as constantly feeling tired, the Veteran was afforded another VA examination and medical opinion pursuant to the June 2011 Board remand.  

At the August 2011 VA examination for chronic fatigue syndrome, the Veteran described his fatigue as feeling tired all the time and having lack of energy.  Following the examination and review of the claims file, a VA examiner provided a diagnosis of "fatigue," but indicated that that least 6 of the 10 chronic fatigue syndrome diagnostic criteria had not been met.  The examiner explained that the claimed condition was less likely than not related to service because the reported onset was years after Gulf service and that the Veteran was found to have no diagnosis that met the criteria for fatigue.  

In light of the contradictory August 2011 VA medical opinion, the Veteran was afforded an additional VA examination and medical opinion pursuant to the September 2013 Board remand.  

At the October 2014 VA examination for chronic fatigue syndrome, the Veteran reported he is fatigued during the day because he does not sleep well but is able to function at work and with daily activities.  He also noted having chronic insomnia since a year of two after separation from service and was diagnosed with sleep apnea a few years ago.  Following the examination and review of the claims file, a VA examiner opined that the Veteran does not have or has ever been diagnosed with chronic fatigue syndrome because the Veteran does not fulfill the criteria for diagnosis.  It was explained, in part, that: 

[The Veteran] has been diagnosed with sleep apnea.  He suffers from chronic insomnia.  These conditions cause fatigue.  There is no evidence that these conditions had clinical onset during military service.  [The Veteran] states that his symptoms began after leaving service.  He states that sleep apnea was diagnosed several years ago in the 2000s.   

The Board acknowledges that the Veteran asserts he may have been treated for chronic fatigue syndrome, but finds that chronic fatigue syndrome is not the type of disorder that a lay person can provide competent evidence on the question of diagnosis.  The Veteran is certainly competent to report observable symptomatology, but not to provide a diagnosis of chronic fatigue syndrome, as this is a complex determination and requires medical skills and knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  

The VA medical opinions, collectively, indicate that the Veteran does not have a confirmed diagnosis of chronic fatigue syndrome and outweighs the Veteran's assertions of having such a diagnosis.  Moreover, these opinions indicate that the Veteran's complaints of fatigue are attributable to known clinical diagnoses of sleep apnea and insomnia which are not demonstrated in service or related to any in-service occurrence.

The issue of entitlement to service connection for claimed sleep difficulty, to include as due to an undiagnosed illness, was previously denied by the Board in June 2011, which included a findings that the Veteran's obstructive sleep apnea is not shown to be causally linked to an event or incident of the Veteran's period of active service.  

With regard to the Veteran's known clinical diagnosis of insomnia, the veteran's service treatment records are silent for anything relevant to this diagnosis and review of his post-service treatment records and VA examination reports document onset of insomnia many years after the Veteran's separation from active duty in 1992.  In fact, the Veteran reported at the May 2009 VA examination that many of his claimed conditions, to include the claim on appeal, have been of many years of post-active duty onset since the mid to late 2000.  He also reported at the August 2011 VA examination that his fatigue began about 10 to 15 years ago, which still dates back to multiple years after separation from service in 1992.  Accordingly, the Board finds insomnia is not related to any in-service occurrence or had onset during service to warrant service connection.  See 38 C.F.R. § 3.303(a), (d).

Claimed Muscle and Joint Pain

Throughout the appeal period, the Veteran complains of muscle and joint pain and requests service connection for fibromyalgia as attributable to an undiagnosed illness that incurred in service during his deployment to the Persian Gulf region.

In July 2007, the Veteran was afforded a VA Gulf War examination and denied having any muscle weakness.  Upon clinical evaluation, the VA examiner determined the Veteran's muscles and joints were grossly normal.  

At a September 2008 private treatment session for tennis elbow, the Veteran was assessed with elbow joint pain.     

At the May 2009 VA examination for chronic fatigue syndrome, the Veteran reported getting intermittent pains in his legs and thighs, but denied having any typical symptoms of diffuse nonspecific musculoskeletal pain issues as characteristic of fibromyalgia/myofascial pain syndrome.  The examiner also noted there was no evidence for any active or past chronic musculoskeletal issues as claimed by the Veteran at the examination.  Upon clinical evaluation, all muscle and joint examinations in the bilateral upper extremities were unremarkable throughout with normal range of motion.  Cervical and thoracolumbar range of motion and function were also within normal limits without any limitations.  It was opined that any of the Veteran's claimed condition of minor bilateral lower extremity diffuse nonspecific general pain issues could not be substantiated as the examination was unremarkable and within normal limits.

In light of the Veteran's testimony at the April 2011 Board hearing to being diagnosed with fibromyalgia and description of having muscle and joint symptoms of aches and pain, the Veteran was afforded another VA examination and medical opinion pursuant to the June 2011 Board remand.  

At the August 2011 VA examination for chronic fatigue syndrome, the Veteran reported a history of generalized muscle aches and swollen, stuff, and painful joints involving the knees, elbows, feet, and ankles.  The Veteran also reported that, at the time of the examination, only his right knee and feet hurt.  Following a review of the claims file and clinical evaluation, the VA examiner rendered a diagnosis of right knee strain and that the Veteran is already service connection for dermatophytosis relating to the Veteran's complaint of painful feet.  

In light of the Veteran's additional complaints of muscle and joint pain in other areas of the body, which were not evaluated at the august 2011 VA examination, the Veteran was afforded an additional VA examination and medical opinion pursuant to the September 2013 Board remand.  

Following the October 2014 VA examination for fibromyalgia and review of the claims file, a VA examiner concluded that the Veteran does not have or has ever been diagnosed with fibromyalgia or has chronic myalgias or positive trigger points.  The Veteran's subjective symptoms in the elbows, knees, and ankles were acknowledged by the examiner.  Nevertheless, the examiner concluded that clinical testing showed no signs of inflammation or x-ray abnormalities, so a diagnosis of strain of the joints was rendered.  It was opined that there is no evidence that these symptoms began while in the service and the Veteran stated that the symptoms began after leaving service.

The Board acknowledges that the Veteran asserts he may have been treated for fibromyalgia, but finds that fibromyalgia is not the type of disorder that a lay person can provide competent evidence on the question of diagnosis.  Again, the Veteran is certainly competent to report observable symptomatology, but not to provide a diagnosis of fibromyalgia, as this is a complex determination and requires medical skills and knowledge.  See Layno, 6 Vet. App. at 469-70.  

The VA medical opinions, collectively, indicate that the Veteran does not have a confirmed diagnosis of fibromyalgia and outweighs the Veteran's assertions of having such a diagnosis.  Moreover, these opinions indicate that the Veteran's complaints of muscle and joint pain are attributable to known a clinical diagnosis of strain of the joints which is not demonstrated in service or related to any in-service occurrence.

The Veteran's service treatment records are silent for anything relevant to muscle or joint strain and review of his post-service treatment records and VA examination reports document onset of right knee strain and strain of the joints many years after the Veteran's separation from active duty in 1992.  In fact, the Veteran reported at the May 2009 VA examination that many of his claimed conditions, to include the claim on appeal, have been of many years of post-active duty onset since the mid to late 2000.  Accordingly, the Board finds strain of the joints is not related to any in-service occurrence or had onset during service to warrant service connection.  See 38 C.F.R. § 3.303(a), (d).

The Board acknowledges the Veteran's submission in July 2009 of an internet article regarding Gulf War Syndrome.  This article includes a subsection entitled "medical problems by soldier nationality" to include discussion of fatigue and muscle/joint pain symptoms.  The United States Court of Appeals for Veterans Claims has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  In this case, the treatise evidence submitted by the Veteran is not accompanied by the opinion of any medical expert showing that the Veteran meets the criteria for diagnoses of chronic fatigue syndrome or fibromyalgia, that his complaints of fatigue and muscle and joint pain are not attributable to an known clinical diagnosis, or that his known clinical diagnoses of sleep apnea, insomnia, and strain of the joints are related to any in-service occurrence.   

Because the preponderance of the evidence is against the Veteran's claims, as discussed above, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection is not warranted for claimed fatigue or claimed muscle and joint pain, both to include as due to an undiagnosed illness.


ORDER

Service connection for claimed fatigue, to include as due to an undiagnosed illness, is denied.

Service connection for claimed muscle and joint pain, to include as due to an undiagnosed illness, is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


